TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN


                                      NO. 03-05-00828-CV



                                  Retha Abernathy, Appellant

                                                 v.

                                  Drake Borer, M.D., Appellee




     FROM THE DISTRICT COURT OF TRAVIS COUNTY, 98TH JUDICIAL DISTRICT
       NO. GN503796, HONORABLE MARGARET A. COOPER, JUDGE PRESIDING



                            MEMORANDUM OPINION


               The parties have filed a joint motion to dismiss the appeal, informing that they have

settled their dispute. The appeal is dismissed on the joint motion and costs are assessed against the

party incurring them.




                                              Bea Ann Smith, Justice

Before Justices B. A. Smith, Puryear and Waldrop

Dismissed on Joint Motion

Filed: March 20, 2006